722 N.W.2d 222 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David Leroy GONZALES, Jr., Defendant-Appellant.
Docket No. 130839. COA No. 267316.
Supreme Court of Michigan.
October 18, 2006.
On order of the Court, the application for leave to appeal the February 7, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Muskegon Circuit Court for a factual determination of whether the prosecutor's office served defense counsel with written notice of fourth habitual offender sentence enhancement within 21 days of the date that defendant waived his circuit court arraignment.
We retain jurisdiction.